 

 

     

Case 7:17-cv-05915-NSR-LMS Document 136 Filed 02/25/20 Page 1 of 2

NE WILSONELSER

 

February 25, 2020 Thomas M. DeMicco
914.872.7244 (direct)
Thomas. DeMicco@wilsonelser.com

VIA ECF

District Judge Hon. Nelson S. Roman

Federal Building and United States Courthouse
300 Quarropas

White Plains, New York 10601-4150

Re: Buono, Franklin v. Poseidon Air Systems, et al.
Case No.; %7:17-cv-05915- NSR-LMS

Dear Judge Roman:

This firm represents the interests of defendant/third party plaintiff Tyco Fire Products LP
(“Tyco”) in the above referenced product liability-personal injury lawsuit. We are writing, with the
consent of all parties, to submit a joint application to adjourn the court conference scheduled to proceed
before Your Honor on March 6, 2020 at 12:30 pm. Currently the parties are still in the midst of
exchanging their respective experts’ reports. The parties have not yet conducted any experts’ depositions
in this case. Magistrate Judge Smith has recently extended the deadline for the parties to complete expert
discovery. As per Judge Smith’s February 21st Order, all expert depositions must be completed by June
17, 2020, Accordingly, the parties respectfully request that Your Honor hold a status conference after
June 17", 2020 at which time the parties will be in a position to report to Your Honor on all of the
anticipated issues we intend to address through dispositive motion practice or at trial.

 

 

 

 

Please contact the undersigned should Your Honor have any questions regarding this request.

Respectfully submitted,
Wilson Elser Moskowitz Edelman & Dicker LLP

fle (ee Sbalys Corf. schadvls foe Mawda le,

Doro adyourned ont | dure 2, 267°

Thomas M. DeMicco ek Ur soam. Oerle of Le Comet
TMD:oms .

CeO og : pet, Pelo..2 21, 220
VIA ECF sae a
cc: Lawrence D. Lissauer, Esq. ~~

 

 

Kenneth Fromson, Esq. SON ae 5 ROMAN” oe

-=2Brlan Acard, Esq. | UNITED STATES DISTRIOT JUN
N33 Wesjchester Avenue + White Plains, NY 10604 * p 914.323.7000 » f 914.323.7001

Ale ame « Aicany « Ationt

 

      

Austin * Ballimere * Bequmont + Bosion » Chicago * Dallas + Denver + Edwardsville + Garden Cily « Harttercd « Houston
* London * Los Angeles + Miami + Michigan + Mawavkee + Missourl « Nashville « New Jersey « New Cricans
+ Phoerix «+ Sari Diego + San Francisca « Sarasota + Stamford + Virginia + Washington, OC + Wellington + White Plains

wilsonelser.com

 

 
v Case 7:17-cv-05915-NSR-LMS Document 136 Filed 02/25/20 Page 2 of 2
Ne WILSONELSER ae

FINKELSTEIN & PARTNERS, LLP
1279 Rt. 300, P.O. Box 1111
Newburgh, New York 12551

Tara Fappiano Esq.

Scott L. Haworth, Esq.

HAWORTH BARBER & GERSTMAN, LLC
45 Broadway, 21" Floor

New York, NY 10006

 
